Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Allowable Subject Matter
Claims 1, 14, and all associated dependent claims are allowed.
The following is an examiner’s statement of reasons for allowance:
The art of record fails to render obvious the claimed combination of a method of optimizing mine ventilation in an underground mine having airflow control equipment and a plurality of mine areas, the airflow control equipment comprising a plurality of surface fans, a plurality of booster fans, and a plurality of airflow regulators as recited in Claim 1 specifically:
the prior art does not teach or suggest correlating real-time physical air flow measurements to the calculated air flow rates in real-time, and based on the correlating, automatically calibrating the calculated air flow rates, the air flow measurements or both the calculated air flow rates and the air flow measurements to account for discrepancies in the correlating.
The art of record fails to render obvious the claimed combination of a system for optimizing ventilation in an underground mine having airflow control equipment and a plurality of mine areas, the airflow control equipment comprising a plurality of surface fans, a plurality of booster fans, and a plurality of airflow regulators, as recited in Claim 14 specifically:
the prior art does not teach or suggest a simulating unit to calculate the air flow rate and an air pressure for air in the define mine areas while accounting for natural ventilation pressure flows, correlate real-time physical air flow measurements to the calculated air flow rates in real-time, and automatically calibrating, in real-time, the calculated air flow rates to account for discrepancies in the correlating and an optimizing unit to optimize air flow distribution and energy consumed by the plurality of surface fans and the plurality of booster fans. 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Response to Arguments
Applicant’s arguments, see Remarks filed 03/22/2022, have been fully considered and are persuasive.  The rejections of the claims have been withdrawn.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANA K TIGHE whose telephone number is (571)272-9476.  The examiner can normally be reached on Monday - Friday 8:00 - 4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edelmira Bosques can be reached on (571)270-5614.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/D.K.T./
Examiner, Art Unit 3762
06/03/2022

/AVINASH A SAVANI/Primary Examiner, Art Unit 3762